UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 15-7686


GARRY SANDERS,

                 Plaintiff - Appellant,

          v.

JOHN ELUWA; WAKE COUNTY PUBLIC DEFENDER,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:14-cv-00498-H)


Submitted:   December 17, 2015             Decided:   December 22, 2015


Before DIAZ and HARRIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Garry Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Garry Sanders appeals the district court’s order adopting

the   magistrate      judge’s       recommendation      and      dismissing       Sanders’

complaint       for   lack    of    jurisdiction       pursuant        to   the   Rooker-

Feldman * doctrine.           See 28 U.S.C. § 1915(e)(2)(B) (2012).                      On

appeal,    we    confine      our    review    to    the    issues      raised     in   the

Appellant’s brief.            See 4th Cir. R. 34(b).                Because Sanders’

informal brief does not challenge the basis for the district

court’s disposition, Sanders has forfeited appellate review of

the court’s order.           Accordingly, we affirm the district court’s

judgment.       We dispense with oral argument because the facts and

legal     contentions      are      adequately      presented     in    the   materials

before    this    court      and    argument   would       not   aid    the   decisional

process.

                                                                                  AFFIRMED




      *D.C. Court of Appeals v. Feldman, 460 U.S. 462 (1983);
Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923).



                                           2